DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting

 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,424,547. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features found in the current application are also found in the reference application.

Claim Interpretation
Examiner’s note - Regarding the recitation that an element is ‘configured to’ perform a function, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform.  In this case the prior art applied herein is construed as at least possessing such ability.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8, and 12-14 are rejected under 35 U.S.C. 102(a)(1) & 35 U.S.C. 102(a)(2) as being anticipated by Mori (US 2005/0162328), hereinafter Mori.

Regarding claim 1 Mori discloses an antenna apparatus (Title “Antenna Apparatus”) comprising: a conductive plate (Fig. 1A, at 2a; paragraph 0039 and paragraph 0048 “the same configuration as the slot antenna in FIG. 1A”) on which a main slot (Fig. 4B, at 11), a sub slot (Fig. 4B, at 22 left side portion of 22), and a slot coupler (Fig. 4B, at 22 left side portion of 22) are formed; a feed line (Fig. 4B, at 14); and a dielectric (Fig. 1A, at 2; paragraph 0039) positioned between the conductive plate and the feed line, wherein the main slot, the sub slot, and the slot coupler penetrate the conductive plate (paragraph 0039 and paragraph 0048); and wherein the slot coupler extends from the sub slot to a position adjacent to the main slot (Fig. 4B, at 21 and right side of 22).
                                           
    PNG
    media_image1.png
    332
    354
    media_image1.png
    Greyscale


 	Regarding claim 5 Mori further discloses the antenna apparatus according to claim 1, wherein the slot coupler is configured to couple the sub slot to the main slot (paragraph 0039 and paragraph 0048).

 	Regarding claim 6 Mori further discloses the antenna apparatus according to claim 5, further comprising a coupler switch (e.g., Fig. 7A, at SW2) disposed across the slot coupler to allow or block coupling between the sub slot and the main slot.

 	Regarding claim 7 Mori further discloses the antenna apparatus according to claim 6, wherein a radiation pattern of the antenna apparatus is changed depending on turn-on or turn-off of the coupler switch (paragraphs 0057-0059).

 	Regarding claim 8 Mori discloses an antenna apparatus (Title “Antenna Apparatus”) comprising: a conductive plate (Fig. 1A, at 2a; paragraph 0039 and paragraph 0048 “the same configuration as the slot antenna in FIG. 1A”) on which a main slot (Fig. 8C, at 11), a first sub slot (Fig. 8C, at 12 left side portion of 22), a second sub slot (Fig. 8C, at 13 right side portion of 13), a first slot coupler (Fig. 8C, at 12 right side portion of 12), and a second slot coupler (Fig. 8C, at 13 left side portion of 13) are formed; a feed line (Fig. 8C, at the feed under 11); and a dielectric (Fig. 8C, at 2) positioned between the conductive plate and the feed line (e.g., paragraph 0060); wherein the main slot, the first sub slot, the second sub slot, the first slot coupler, and the second slot coupler penetrate the conductive plate (Fig. 8C, at 2, 11,12,13; paragraph 0060); wherein the first slot coupler extends from the first sub slot to the main slot (Fig. 8C, at 12); and wherein the second slot coupler extends from the second sub slot to a position adjacent to the main slot (Fig. 8C, at 13).


    PNG
    media_image2.png
    531
    790
    media_image2.png
    Greyscale


 	Regarding claim 12 Mori further discloses the antenna apparatus according to claim 8, wherein the first and second slot couplers are configured to couple the first and second sub slots to the main slot, respectively (Fig. 8C, at 12 and 13).

 	Regarding claim 13 Mori further discloses the antenna apparatus according to claim 12, further comprising: a first coupler switch disposed across the first slot coupler to allow or block coupling between the first sub slot and the main slot (e.g., Fig. 7A, at SW1); and a second coupler switch disposed across the second slot coupler to allow or block coupling between the second sub slot and the main slot (e.g., Fig. 7A, at SW2).

 	Regarding claim 14 Mori further discloses the antenna apparatus according to claim 13, wherein a radiation pattern of the antenna apparatus is changed depending on turn-on or turn-off of each of the first and second coupler switches (paragraphs 0057-0059).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Kim (US 10,020,567), hereinafter Kim.

Regarding claim 15 Mori discloses an antenna apparatus (Title “Antenna Apparatus”) positioned on the front window configured to electrically connect to the wireless communication device; wherein the antenna apparatus comprises: a conductive plate (e.g., Fig. 1A, at 2a; paragraph 0039 and paragraph 0048 “the same configuration as the slot antenna in FIG. 1A”) on which a main slot (Fig. 4B, at 11), a sub slot (Fig. 4B, at 22 left side portion of 22), and a slot coupler (Fig. 4B, at 22 left side portion of 22) are formed; a feed line (Fig. 4B, at 14); and a dielectric (Fig. 1A, at 2; paragraph 0039) positioned between the conductive plate and the feed line; wherein the main slot, the sub slot, and the slot coupler penetrate the conductive plate (paragraph 0039 and paragraph 0048); wherein the slot coupler extends from the sub slot to a position adjacent to the main slot to couple the sub slot to the main slot (Fig. 4B, at 21 and right side of 22); and wherein the antenna apparatus further comprises a coupler switch (e.g., Fig. 7A, at SW2) disposed across the slot coupler to allow or block coupling between the sub slot and the main slot in response to a control signal of the wireless communication device (e.g., paragraph 0083).
	Mori does not explicitly disclose a vehicle comprising: a front window; a wireless communication device.
 	Kim discloses a vehicle comprising: a front window (Fig. 1, at 17) and a wireless communication device (Fig. 2, at 38).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna apparatus disclosed by Mori in accordance with the teaching of Kim regarding vehicles with wireless communication devices that use slot antennas in order to provide an antenna capable of outputting radio waves having a directional radial pattern and a vehicle having the same (Kim, column 2, lines 10-12) and/or to provide an antenna capable of minimizing a space occupied by the antenna and a vehicle having the same (Kim, column 1, lines 65-67).

 	Regarding claim 16 Mori further discloses the vehicle according to claim 15, wherein a radiation pattern of the antenna apparatus is changed depending on turn-on or turn-off of the coupler switch (paragraphs 0057-0059).

Allowable Subject Matter
Claims 2-4, 9-11, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding dependent claim 2, patentability exists, at least in part, with the claimed features of wherein the main slot is formed such that a width in a long axis direction is longer than a width in a short axis direction, and the sub slot is spaced apart from the main slot in the long axis direction of the main slot.  
 	Mori and Mori (US 2005/0162327), hereinafter Mori II, are all cited as teaching some elements of the claimed invention including an antenna apparatus comprising a main slot, a sub slot, a slot coupler, a feed line, and a conductive plate.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding dependent claim 9, patentability exists, at least in part, with the claimed features of wherein the main slot is formed such that a width in a long axis direction is longer than a width in a short axis direction, the first sub slot is spaced apart from the main slot in the long axis direction of the main slot, and the second sub slot is spaced apart from the main slot on the opposite side of the first sub slot in the long axis direction of the main slot.  
 	Mori and Mori II are all cited as teaching some elements of the claimed invention including an antenna apparatus comprising a main slot, a first sub slot, a second sub slot, a first slot coupler, a second slot coupler, a feed line, and a conductive plate.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding dependent claim 17, patentability exists, at least in part, with the claimed features of wherein the main slot is formed such that a width in a long axis direction is longer than a width in a short axis direction, and the sub slot is disposed to be spaced apart from the main slot in the long axis direction of the main slot.  
 	Kim, Mori, and Mori II are all cited as teaching some elements of the claimed invention including a vehicle, a wireless communication device, and an antenna apparatus comprising a main slot, a sub slot, a slot coupler, a feed line, and a conductive plate.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845